Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of claims 8-16 in response/amendment submitted on3/19/07 is acknowledged and appears to be persuasive. Thus, the examiner examines all the cited group claims as follows:


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge and latch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claims 10 and 11-12 are indefinite for respectively reciting “wherein the main body has a clamshell configuration, such that in an open configuration, a top portion and a bottom portion of the main body is attached via a hinge, and in a closed configuration, closed by a latch; and wherein the enclosure comprises a “molded shape” for which the fiber-optic cable is organized, wherein the molded shape is a cylindrical shape as such limitations are not specified in the specification, and that the limitation “molded area” or “molded area in the shape of a cylinder” stated in the specification is not equivalent to a “molded shape” thus making the scope of the claims vague/indefinite. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 8-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Pons” et. al.,  US 20040170369 A1.
 	Regarding claims 8, Pons teaches a method of using a fiber-optic interconnection stabilization apparatus in a measurement system (shown in figs. 1-9 and at least abstract, pa. 0023 and 0021), the method comprising: 
providing a main body 30 comprising an enclosure and at least one opening 36; encasing within the enclosure a fiber-optic cable 22 within the main body in an organized manner (clearly shown in at least figs. 1 and 3); fitting at the opening connecting ends of the fiber-optic cable such that the connecting ends of the fiber-optic cable are exposed to connect two modular components (items 12 and 14) of a measurement system (shown in fig. 1) and form a closed measurement loop (clearly shown in fig. 1); and providing stabilization of the fiber-optic cable from external conditions when the main body is in a closed configuration (clearly shown in at least figs. 1 and see at least pa. 0023).  
		Pons further teaches that the above opening holds the connecting ends of the fiber-optic cable within the main body (see figs. 5-8).   However, Ponds explicitly is silent on stating the “method” in the use or practice of the fiber-optic interconnection stabilization apparatus. Nonetheless, such use of the apparatus as described in the specification with at least with respect to Fig. 1, (see parag. 0015-0018) is/known as method using the apparatus which is explicitly is stated by Knox as follows.  Ponds however, does not teach that the above opening is two openings to fit connecting ends of the fiber-optic cable within the main body.  
		Knox teaches a method of fiber-optic interconnection stabilization apparatus (see abstract and figs. 1) that include at least two ports/openings for connectors of optical fiber cable entry and exit for an optical loop that is disposed in loop fashion within the stabilizer main body/housing (See at least fig. 1 and pa. 0038).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Pons fiber  entry/exit port with two entry/exit port for optical fiber connectors as taught by Knox to provide tight fit of the optical connectors therein so as to better protect the optical fiber in the housing against thermal changes around test system.  
9. (Original) The method of claim 8, wherein the main body comprises a top portion attached to a bottom portion to form the main body in a closed configuration  (clearly shown in fig. 1);  
Regarding claim 10, Pons further teaches wherein the main body has a clamshell configuration (see fig. 2), but does not teach, the housing in an open configuration, a top portion and a bottom portion of the main body is attached via a hinge, and in a closed configuration, closed by a latch. Knox teaches interlocking structure for  the top and bottom housing portions,(see pa. 0012) and further hinge(s) and fasteners alike can be used for such housing attachment which can easily be used by an ordinary skill for such conventional housing attachment.  See motivation above.   
11. (Original) The method of claim 8, wherein the enclosure comprises a molded shape for which the fiber-optic cable is organized (see pa. 0024 and fig. 1-2).   
12. (Original) The method of claim 11, wherein the molded shape is a cylindrical shape around which the fiber-optic cable is to be coiled (see fig. 3, item31/32 in the shape of cylinder and made from molding compound, pa. 0024).  
13. (Original) The method of claim 8, wherein the main body is formed of material that is at least one of metallic, rubber, plastic, carbon fiber, glass, and moldable material (see at least pa. 0024).  
14. (Original) The method of claim 8, wherein the external conditions are at least one of mechanical, thermal, and environmental (see  pa. 0023 and 0021).  
15. (Original) The method of claim 8, wherein each of the two openings comprises at least one of a translation gap, a rotation gap, an axial gap, and a u-shaped bracket to provide compatibility to different types of connecting ends and flexibility of movement within for the fiber- optic interconnection stabilization apparatus (clearly shown in at least figs. 1 and 8; noting for the limitation openings the arguments presented in claim 1 is analogously applicable in rejection of claim 15).
With regard to claim 16,  wherein the measurement system measures at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER), Pons further teaches the measurement system measures optical losses (see pa. 0002).  However, does not explicitly state that the loss is at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER).  Nonetheless, Pons further states that a measurement system for a fiber transmission, conventionally includes transmission characteristics such as transmission/length loss and optical loss--which is arguably is insertion loss (see pa. 0002).  And that an optical network/system can be tested, evaluated, qualified, demonstrated, calibrated, monitored or otherwise, tested, evaluated, qualified, demonstrated, calibrated, monitored or otherwise analyzed (see pa. 0015). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to perform any of extremely conventional, i.e., US 20070189695 A1, US 20030081874 A1, at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER), so as to analyze optical characteristics of the testing component/device.  	
	
The statements advanced in rejection of claims 8-16, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein analogously in rejection of the following claims as follows:
Regarding claim 17, Pons teaches a method of making a fiber-optic interconnection stabilization apparatus in a measurement system (shown in figs. 1-9 and at least abstract, pa. 0023 and 0021), the method comprising: providing a main body 30 comprising an enclosure and at least one opening, wherein the main body comprises a top portion attached to a bottom portion to form the main body in a closed configuration (clearly shown in at least figs. 1 and 3), wherein: the enclosure to encase a fiber-optic cable within the main body in an organized manner (clearly shown in at least figs. 1 and 3); and the two openings to fit connecting ends of the fiber-optic cable within the main body (clearly shown in at least figs. 1 and 3), wherein the connecting ends of the fiber-optic cable are exposed to connect two modular components of a  measurement system and form a closed measurement loop (clearly shown in at least figs. 1 and 3); and wherein the main body, when in the closed configuration, stabilizes the fiber-optic cable from external conditions (clearly shown in at least figs. 1 and see at least pa. 0023).  
		Pons further teaches that the above opening holds the connecting ends of the fiber-optic cable within the main body (see figs. 5-8).   However, Ponds explicitly is silent on stating the “method” in the use or practice of the fiber-optic interconnection stabilization apparatus. Nonetheless, such use of the apparatus as described in the specification with at least with respect to Fig. 1, (see parag. 0015-0018) is/known as method using the apparatus which is explicitly is stated by Knox as follows.  Ponds however, does not teach that the above opening is two openings to fit connecting ends of the fiber-optic cable within the main body.  
		Knox teaches a method of fiber-optic interconnection stabilization apparatus (see abstract and figs. 1) that include at least two ports/openings for connectors of optical fiber cable entry and exit for an optical loop that is disposed in loop fashion within the stabilizer main body/housing (See at least fig. 1 and pa. 0038).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Pons fiber  entry/exit port with two entry/exit port for optical fiber connectors as taught by Knox to provide tight fit of the optical connectors therein so as to better protect the optical fiber in the housing against thermal changes around test system.  
18. The method of claim 17, wherein the main body is formed of material that is at least one of metallic, rubber, plastic, carbon fiber, glass, and moldable material (see at least pa. 0024), and wherein the enclosure comprises a molded cylindrical shape around which the fiber-optic cable is coiled and organized (see pa. 0024 and fig. 1-2).   
.  19.   The method of claim 17, wherein each of the two openings comprises at least one of a translation gap, a rotation gap, an axial gap, and a u-shaped bracket to provide compatibility to different types of connecting ends and flexibility of movement within for the fiber- optic interconnection stabilization apparatus clearly shown in at least figs. 1 and 8; noting for the limitation openings the arguments presented in claim 1 is analogously applicable in rejection of claim 15).
.  	With regard to claim 20,  wherein the measurement system measures at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER), Pons further teaches the measurement system measures optical losses (see pa. 0002).  However, does not explicitly state that the loss is at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER).  Nonetheless, Pons further states that a measurement system for a fiber transmission, conventionally includes transmission characteristics such as transmission/length loss and optical loss--which is arguably is insertion loss (see pa. 0002).  And that an optical network/system can be tested, evaluated, qualified, demonstrated, calibrated, monitored or otherwise, tested, evaluated, qualified, demonstrated, calibrated, monitored or otherwise analyzed (see pa. 0015). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to perform any of extremely conventional, i.e., US 20070189695 A1, US 20030081874 A1, at least one of insertion loss (IL), optical return loss (ORL), polarization dependent loss (PDL), and extinction ratio (ER), so as to analyze optical characteristics of the testing component/device.  	

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20070189695 A1
US 4979793 A
US 7406242 B1
US 20180252887 A1
US 20160349472 A1
US 20090245743 A1
US 20030133686 A1
US 6439776 B1
US 6439777 B1
US 20100142910 A1
US 20090324189 A1
US 20090097813 A1
US 5613030 A
US 5125056 A
US 20100316334 A1
US 20020191937 A1
US 20180052289 A1
US 20170315307 A1
US 20080124020 A1
US 6454464 B1
US 6266181 B1
US 20070047895 A1
US 20040170369 A1
US 6556763 B1
US 6535682 B1
US 20090269054 A1
US 20080285933 A1
US 20110043793 A1
US 20080298802 A1
US 20030081874 A1
US 20180202809 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883